t c memo united_states tax_court galen j smith petitioner v commissioner of internal revenue respondent docket no filed date galen j smith pro_se pamelya p herndon for respondent memorandum opinion laro judge this case is before the court on respondent's motion for continuance of trial pursuant to rule and petitioner's motion for partial summary_judgment under rule this case was originally set for trial on date in albuquerque new mexico ten days before trial respondent issued a statutory_notice_of_deficiency to petitioner's former spouse at the calendar call respondent moved the court to unless otherwise indicated all section references are to the internal_revenue_code in effect during the years at issue all rule references are to the tax_court rules_of_practice and procedure continue this case from the calendar and return it to the general docket respondent seeks additional time to allow petitioner's former spouse time to file a petition and eventually join these proceedings petitioner has opposed respondent's motion and now moves for partial summary_judgment in his favor petitioner argues that respondent is estopped from determining a deficiency against him due to her determination_of_a_deficiency against his former spouse for the same tax_liability petitioner contends that respondent by her action of determining a deficiency and issuing a notice of same to his former spouse has made an admission against interest as to who is to bear the tax_liability for various distributions made to petitioner from his former spouse's qualified_pension and retirement plans petitioner maintains that respondent may not take inconsistent positions against two taxpayers in separate notices of deficiency with respect a single tax_liability because to do so necessarily undermines the factual basis upon which her determinations are premised thus petitioner claims that he is entitled to summary adjudication in his favor because as a matter of law there exists no issue of material fact with respect to his tax_liability arising from the distributions from his former spouse's tax qualified_plans by reason of respondent's determination_of_a_deficiency against his former spouse for the same tax_liability respondent objects to petitioner's motion and asserts that she may take an alternative though inconsistent_position against a second taxpayer in a separate notice_of_deficiency for the same tax_liability we agree with respondent for the reasons set forth below and shall grant respondent's motion for continuance and deny petitioner's motion for partial summary_judgment background2 petitioner married blythe schroeder ms schroeder on date ms schroeder filed for divorce on date and the divorce was finalized on date contemporaneous with this divorce decree the state trial_court issued a domestic_relations_order concerning the division of ms schroeder's pension and retirement benefits this domestic_relations_order purports to meet the requirements of sec_414 as a qualified_domestic_relations_order qdro the state court issued an additional such order with respect to ms schroeder' sec_401 plan on date petitioner has challenged in both state and federal court the validity of the divorce decree arguing that the divorce decree is void for want of due process during the year in issue aetna life casualty aetna issued petitioner a check for dollar_figure from ms schroeder's sec_403 tax_shelter annuity tsa aetna also disbursed dollar_figure to petitioner from ms schroeder's aetna individual_retirement_account petitioner also received a check the facts presented below do not appear to be in dispute and are stated solely for the purposes of deciding the pending motions and are not findings_of_fact for this case fed r civ p a 98_tc_518 affd 17_f3d_965 7th cir from sunwest bank of albuquerque for dollar_figure from ms schroeder' sec_401 plan at the time petitioner received these distributions petitioner had not attained age petitioner did not roll these distributions over to another tax qualified_plan within the time period specified in sec_402 sec_403 or sec_408 petitioner did not file an income_tax return for the year in issue on or before the due_date respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure together with additions to tax under sec_6651 in the amount of dollar_figure and dollar_figure under sec_6654 in his petition petitioner challenges the validity of the qdros and his tax_liability for the subject distributions a motion for continuance analysis distributions from qualified_plans are generally taxed to the distributee in the year distributed sec_402 the term distributee as used in sec_402 is generally accepted to be the participant or beneficiary who under the plan is entitled to receive the distribution sec_402 97_tc_51 an exception to this general_rule is provided in sec_402 under sec_402 distributions made to an alternate_payee ie a spouse or former spouse of a plan participant pursuant to a neither the internal_revenue_code nor the regulations define the term distributee as used in sec_402 qdro are not taxable to the plan participant but are instead taxable to the former spouse alternate_payee as if he or she were the plan participant conversely a domestic_relations_order that fails to satisfy the requirements of sec_414 is not a qdro and consequently the exception provided in sec_402 is inapplicable to such orders in such a situation any distribution made from the plan will be taxable to the plan participant under sec_402 in the instant case respondent finds herself in a precarious position between two former spouses of whom one is a party to this litigation the other is not the question in dispute is which of the former spouses ultimately will be liable for the tax attributable to the subject distributions the eventual resolution of the qdro issue will determine whether sec_401 was added by the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_829 to require tax-qualified plans to provide that benefits provided under the plan may not be assigned or alienated erisa sec_514 sec_29 u s c sec a provides that the labor title of erisa preempts state law consequently after the enactment of erisa it was unclear whether this preemption provision applied to prohibit the attachment or assignment of pension_plan benefits under state community_property and family support laws congress enacted the retirement_equity_act_of_1984 rea publaw_98_397 98_stat_1426 to clarify the application of erisa antialienation provisions to state family support laws and community_property_laws see s rept pincite 1984_2_cb_447 rea provided new rules for the treatment of certain domestic relations orders requiring the distribution of all or part of a participant's benefits under a qualified_plan to an alternate_payee sec b of rea 98_stat_1445 added sec_414 which defines a qdro sec_401 provides that the creation recognition or assignment of an alternate payee's right to plan benefits under a qdro does not violate the antialienation provisions of erisa and sec_401 petitioner or his former spouse is responsible for the resulting income_tax_liability respondent has not taken a position as to whether the subject marital property_settlements satisfy the requirements of sec_414 instead respondent merely seeks additional time to allow ms schroeder to file a petition in response to the notice_of_deficiency issued to her respondent's ultimate goal is to join ms schroeder as a party to these proceedings respondent has represented to us that ms schroeder is expected to file a petition in response to the notice_of_deficiency issued to her and that a motion to consolidate will be filed shortly thereafter rule permits us to grant a continuance where a motion for same is timely sets forth good and sufficient cause and complies with all applicable rules generally we disfavor postponing trials once a case has been set on calendar however we have broad discretion in handling motions for continuance 904_f2d_101 1st cir affg tcmemo_1988_299 82_tc_64 respondent argues and we agree that a continuance is necessary in this case to conserve the court's resources and avoid any undue hindrance in the resolution of the issues presented respondent urges us to grant a continuance in this case so as to avoid multiple trials concerning the same transaction and the possible risk of inconsistent determinations as to the validity of the subject qdros at issue herein respondent argues that by continuing this case and eventually joining the two taxpayers we shall be able to make a determination in one proceeding as to who should bear the tax burden resulting from the subject distributions we shall grant respondent's motion for continuance of trial b motion for partial summary_judgment standard of review summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials of phantom factual issues 98_tc_383 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 because summary_judgment decides an issue against a party before trial we grant such a remedy sparingly and only after carefully ascertaining that the moving party has met all of the requirements entitling him to summary_judgment 326_us_1 78_tc_412 the court will not resolve disagreements over material factual issues in a summary_judgment proceeding espinoza v commissioner supra pincite the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the non-moving party kroh v commissioner supra pincite 85_tc_812 separate notices of deficiency respondent determined that petitioner owes an income_tax deficiency arising from the distributions from his former spouse's qualified retirement and pension plans in the alternative and in a separate notice_of_deficiency respondent determined that petitioner's former spouse is liable for an income_tax deficiency attributable to the same distributions deficiency determinations asserted by respondent in a statutory_notice_of_deficiency are presumed correct 290_us_111 it is immaterial whether the alternative claims were contained in a single notice_of_deficiency or in separate notices 66_tc_101 the fact that respondent has made a separate determination of tax against each of the former spouses for the same tax_liability does not negate the presumption of correctness as to either notice 875_f2d_1396 9th cir 302_f2d_700 9th cir affg 34_tc_365 273_f2d_649 9th cir it is well established that respondent may assert alternative claims for deficiencies when there is a basis for doing so 499_f2d_255 10th cir affg 60_tc_56 391_f2d_775 8th cir vacating tcmemo_1965_154 malat v commissioner supra pincite revell inc v riddell supra pincite doggett v commissioner supra pincite l c bohart p64_tc_602 63_tc_18 for example respondent may claim in separate notices that the same income was received by different taxpayers see doggett v commissioner supra pincite we have previously recognized that in those instances where it is undisputed that one of two taxpayers is liable for the tax arising out of a single transaction respondent is not bound to proceed against only one party at the peril of an unfavorable decision and the possible inability to pursue the other thereafter l c bohart plumbing heating co v commissioner supra pincite in this instance it is appropriate for respondent to proceed against both petitioner and in the alternative his former spouse for the tax_liability arising out of the same transaction even though the positions taken by respondent may be inconsistent see eg wiles v commissioner supra pincite l c bohart plumbing heating co v commissioner supra pincite in such a situation respondent is essentially placed in the posture of a stakeholder in trying to protect the revenue by resolving the question as to which party is ultimately responsible for the tax_liability see estate of goodall v commissioner supra pincite l c bohart plumbing heating co v commissioner supra pincite conclusion material facts remain in dispute as to whether the subject distributions were made pursuant to valid qrdos we shall deny petitioner's motion for partial summary_judgment we have considered all of petitioner's arguments for a contrary holding and to the extent not addressed above have found them to be without merit to reflect the foregoing an appropriate order will be issued granting respondent's motion for continuance of trial and denying petitioner's motion for partial summary_judgment
